The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                            January 23, 2020

                                2020COA11

No. 18CA2342, Marriage of Wright — Family Law —
Dissolution — Spousal Maintenance

     A division of the court of appeals discusses the specific

findings a district court must make when determining a

maintenance award and concludes that a district court errs by

failing to follow the detailed procedure set forth in section 14-10-

114, C.R.S. 2019.
COLORADO COURT OF APPEALS                                    2020COA11


Court of Appeals No. 18CA2342
El Paso County District Court No. 18DR2009
Honorable Theresa M. Cisneros, Judge


In re the Marriage of

Wayne Marcus Wright, Jr.,

Appellant,

and

Karen Cadine Wright,

Appellee.


             JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
                 AND CASE REMANDED WITH DIRECTIONS

                                 Division VII
                           Opinion by JUDGE TOW
                        J. Jones and Fox, JJ., concur

                        Announced January 23, 2020


Gwendolyn M. Lawson, Colorado Springs, Colorado, for Appellant

McKinney & Associates P.C., Nathan D. McKinney, Erin Gardner, Amanda C.
Musselwhite, Austin G. Jackson, Colorado Springs, Colorado, for Appellee
¶1    Wayne Marcus Wright, Jr. (husband), appeals from the

 property division, maintenance award, and an attorney fees

 sanction entered in connection with the dissolution of his marriage

 to Karen Cadine Wright (wife). We affirm in part, reverse in part,

 and remand for further proceedings. In doing so, we hold that a

 district court errs when it fails to make specific findings to support

 its maintenance award, and we set forth in detail the step-by-step

 procedure the district court must follow when determining

 maintenance.

                         I.    Property Division

¶2    Husband contends that the property division is inequitable,

 arguing that the court (1) failed to value the personal property; (2)

 failed to include wife’s Jamaican property as part of the marital

 estate; and (3) ordered him to pay more of the marital debts. We

 perceive no abuse of discretion in the property division. See In re

 Marriage of Powell, 220 P.3d 952, 954 (Colo. App. 2009).

                          A.    Applicable Law

¶3    The district court shall divide the marital property in such

 proportions as it deems just. § 14-10-113(1), C.R.S. 2019. The

 property division must be equitable, but not necessarily equal. In re


                                    1
 Marriage of Antuna, 8 P.3d 589, 594 (Colo. App. 2000). And an

 equitable division depends on the facts and circumstances of each

 case. In re Marriage of Balanson, 25 P.3d 28, 35 (Colo. 2001). “The

 key to an equitable distribution is fairness, not mathematical

 precision.” In re Marriage of Gallo, 752 P.2d 47, 55 (Colo. 1988).

                             B.    Analysis

                             1.   Valuation

¶4    A district court is required to find the approximate current

 value of all property owned by the parties. In re Marriage of

 Zappanti, 80 P.3d 889, 892 (Colo. App. 2003). But specific findings

 as to the value of each asset are not always required. See In re

 Marriage of Page, 70 P.3d 579, 582 (Colo. App. 2003). For example,

 if the parties’ valuations of an asset conflict, the court may order

 that each party should retain the property in his or her possession

 without attributing a value. See Antuna, 8 P.3d at 595.

¶5    Wife valued the personal property at $2900, and husband

 initially said it was worth $500. But at the hearing, husband

 offered unsubstantiated “estimates” of value for particular items,

 such as $500 for the bedroom furniture, “somewhere in the range of




                                    2
 $600, $700” for lamps, and “several hundred [dollars]” for paintings

 and mirrors.

¶6    On this conflicting and imprecise evidence, we do not find an

 abuse of discretion in the court’s conclusion that it was “almost an

 impossibility” to value the personal property and its finding that it

 was equitable for each party to retain the property in his or her

 possession. See id.

                         2.   Jamaican Home

¶7    Husband believed that wife and her mother owned a home in

 Jamaica. Wife testified that she no longer owned the home after her

 mother refinanced it but acknowledged that it was worth $3600.

 Even if we assume that wife still owns the home, husband testified

 without contradiction that the home was wife’s premarital property.

¶8    Marital property does not include property acquired by one

 party before the marriage. See § 14-10-113(4); see also § 14-10-

 113(1) (court must set separate property aside to each spouse

 before dividing marital property). Save for exceptions not relevant

 here, only the increase in value of separate property is marital

 property subject to division. See § 14-10-113(1)(d), (4). Yet there

 was no evidence at the hearing to show any increase in value for the


                                    3
 property in Jamaica and, thus, no marital value for the court to

 attribute as part of the property division. See Zappanti, 80 P.3d at

 892 (parties must provide evidence sufficient to support their

 claims); see also In re Marriage of Krejci, 2013 COA 6, ¶ 23 (a

 party’s failure to give the court sufficient information to rule on an

 issue does not provide grounds for reversal). We thus perceive no

 error in the omission of this property from the property division.

                           3.    Marital Debt

¶9    The court should not assign marital liabilities

 disproportionately to one spouse. In re Marriage of Speirs, 956 P.2d

 622, 623 (Colo. App. 1997) (citing In re Marriage of Kiefer, 738 P.2d

 54 (Colo. App. 1987)). However, Speirs cannot be read to require a

 mathematically equal division of marital debt. For one thing, such

 a requirement would be inconsistent with the “equitable, but not

 necessarily equal” principle reiterated in Antuna. Moreover, in

 Kiefer, on which the Speirs division relied, a division of this court

 reversed a property division that had divided a portion of the value

 of the marital home between the spouses but had allocated all of

 the encumbrance on the home to only one spouse. The division

 specifically disavowed any requirement that the court deduct the


                                    4
  amount of the encumbrances before dividing the net value of the

  home. 738 P.2d at 56. Moreover, it noted that under the

  circumstances of that case — where the court had found that the

  parties’ contributions to the marriage and the marital estate were

  roughly equal — “equity requires that wife share a part of the debt

  incurred on the home during the marriage as well as a part of the

  increase in the home’s value.” Id. (emphasis added). Thus, Kiefer

  and, by extension, Speirs merely stand for the general proposition

  acknowledged in Antuna — that the property and debt division

  must be equitable.

¶ 10   The court here found that all the parties’ debt was marital,

  which husband does not appear to dispute on appeal. Given the

  disparity in the parties’ income, the court deemed it fair to divide

  the marital debt proportionately to the parties’ incomes, so it

  required husband to pay $29,486.90 of the marital debt while wife

  would pay the remaining $12,886.47. As the record shows that

  husband’s income is more than four times wife’s, the court could

  reasonably conclude that husband had the financial means with

  which to pay more of the debts. See § 14-10-113(1)(c) (requiring the

  court to consider the economic circumstances of each spouse when


                                     5
  dividing property); see also In re Marriage of Faulkner, 652 P.2d

  572, 574 (Colo. 1982) (“It should appear obvious that a spouse’s

  earning capabilities are properly part of the ‘economic

  circumstances’ the court must consider in compliance with [the

  maintenance statute].”). We thus see no abuse of discretion in the

  unequal, but equitable, division of debts.1

                   4.    The Overall Property Division

¶ 11   The parties’ marital estate included their marital debt, the

  personal property, and husband’s $4000 401(k). As mentioned, the

  court ordered that the parties would keep the personal property in

  their possession, and it divided the marital debt in proportion to

  income. The court also allocated the 401(k) equally between the

  parties. In light of the limited estate, and recognizing that husband

  was earning $9583 per month while wife was “living at poverty

  level,” this property division is fair and equitable. See § 14-10-


  1 In allocating the debts “in proportion to income,” the court used a
  “40/60” split, reflecting the relative income figures after adjusting
  for the maintenance award. Because property division is supposed
  to be completed before maintenance is determined, see In re
  Marriage of de Koning, 2016 CO 2, ¶ 21, this procedure may have
  been erroneous. However, because neither party challenges this
  aspect of the order, we will not disturb the order on that basis.


                                     6
  113(1)(c) (property division requires the court to consider the

  parties’ economic circumstances).2

                        II.   Maintenance Award

¶ 12   Husband contends that the district court abused its discretion

  by awarding wife spousal maintenance without applying the

  required statutory factors. We agree, and therefore reverse and

  remand the maintenance award for reconsideration.

¶ 13   Section 14-10-114(3), C.R.S. 2019, details a specific process a

  district court must follow when considering a maintenance request.

  In re Marriage of Vittetoe, 2016 COA 71, ¶¶ 8-9.

¶ 14   First, a court considering a maintenance request

            shall make initial written or oral findings
            concerning:

            (A) The amount of each party’s gross income;

            (B) The marital property apportioned to each
            party;

            (C) The financial resources of each party,
            including but not limited to the actual or

  2 We have not considered husband’s new assertion that wife failed
  to disclose her current finances and provide mandatory disclosures
  before the hearing, as he did not raise such challenges in the
  district court. See In re Marriage of Wells, 252 P.3d 1212, 1215
  (Colo. App. 2011) (reviewing court will not address issues not
  presented in the district court).


                                    7
            potential income from separate or marital
            property;

            (D) Reasonable financial need as established
            during the marriage; and

            (E) Whether maintenance awarded pursuant to
            this section would be deductible for federal
            income tax purposes by the payor and taxable
            income to the recipient.

  § 14-10-114(3)(a)(I); see also People in Interest of C.N., 2018 COA

  165, ¶ 35 (the word “shall” in a statute has a mandatory

  connotation).

¶ 15   Next, the court

            shall determine the amount and term of the
            maintenance award, if any, that is fair and
            equitable to both parties after considering:

            (A) The guideline amount and term of
            maintenance set forth in paragraph (b) of
            subsection (3), if applicable, based upon the
            duration of the marriage and the combined
            gross incomes of the parties;

            (B) The factors relating to the amount and
            term of maintenance set forth in paragraph (c)
            of this subsection (3); and

            (C) Whether the party seeking maintenance
            has met the requirement for a maintenance
            award pursuant to paragraph (d) of this
            subsection (3).




                                    8
  § 14-10-114(3)(a)(II). The section 14-10-114(3)(b) guidelines do not

  create a presumptive amount or term of maintenance. § 14-10-

  114(3)(e). Moreover, the factors set forth in section 14-10-114(3)(c)

  are not exclusive, as the final factor is “[a]ny other factor that the

  court deems relevant.” § 14-10-114(3)(c)(XIII). Thus, “[t]he court

  has discretion to determine the award of maintenance that is fair

  and equitable to both parties based upon the totality of the

  circumstances.” § 14-10-114(3)(e).

¶ 16   Finally, the court must consider whether the party seeking

  maintenance has met the requirement for a maintenance award

  under section 14-10-114(3)(d). § 14-10-114(3)(a)(II)(C). The statute

  makes clear, however, that the court is to consider this issue only

  “[a]fter considering the provisions of this section and making the

  required findings of fact.” § 14-10-114(3)(d). Under this section,

  the court shall award maintenance

             only if it finds that the spouse seeking
             maintenance lacks sufficient property,
             including marital property apportioned to him
             or her, to provide for his or her reasonable
             needs and is unable to support himself or
             herself through appropriate employment or is
             the custodian of a child whose condition or
             circumstances make it inappropriate for the



                                      9
             spouse to be required to seek employment
             outside the home.

  In other words, although the legislature has instructed the trial

  court to consider this arguably threshold inquiry last, it is

  nevertheless an essential finding before maintenance may be

  awarded.

¶ 17   Whether the court grants or denies a maintenance request, it

  “shall make specific written or oral findings in support of” its

  decision. § 14-10-114(3)(e).

¶ 18   The following is the court’s maintenance order:

             3. The Court Orders that Mr. Wright pay
             spousal maintenance to Mrs. Wright.

             a. The Court finds that Mrs. Wright has a need
             for spousal maintenance and that Mr. Wright
             has the ability to pay.

             b. The Court Orders that Mr. Wright pay
             $2,585 per month in spousal maintenance for
             6 years and 4 months. The Court calculates
             that amount based on a finding that the
             parties were married for 12 years and 8
             months, that Mrs. Wright earns $2,080 per
             month and Mr. Wright earns $9,583 per
             month. The Court finds that under C.R.S. §
             14-10-114, the Court is able to find that the
             guideline amount is the proper amount.

             c. The Court generated a Spousal Maintenance
             and [a] Child Support worksheet to reflect
             these calculations which have been filed

                                    10
             contemporaneously with this Order and are
             hereby incorporated as a part of the Order.

¶ 19   These findings are insufficient under the statute, since they

  lack most of the required findings under subsections (3)(a)(I) and

  (3)(d) and do not demonstrate consideration of any of the thirteen

  factors within subsection (3)(c). The first step requires specific

  findings, either written or oral. The district court did not make any

  findings regarding the parties’ reasonable needs as established

  during the marriage, or whether the maintenance would be

  deductible for federal income tax purposes.

¶ 20   The second step does not require explicit findings. However,

  while a district court has no obligation to make specific factual

  findings on every factor listed in section 14-10-114(3)(c), it must

  “make sufficiently explicit findings of fact to give the appellate court

  a clear understanding of the basis of its order.” In re Marriage of

  Gibbs, 2019 COA 104, ¶ 9. We are not convinced by wife’s

  argument that it is enough for the court to have made a

  “generalized statement” that it looked at the statutory factors. See

  id. Although the district court alluded to “the additional criteria set




                                     11
  out in [section] 14-10-114,” there is no other indication in the

  court’s findings that those criteria were meaningfully considered.

¶ 21   For example, the district court made no mention of husband’s

  claim that wife was underemployed. 3 Moreover, the district court

  did not mention, and it is unclear whether it considered, the impact

  of the disproportionate allocation of marital debts on either wife’s

  needs or husband’s ability to pay.

¶ 22   Here, the district court first considered whether wife qualified

  for maintenance, which pursuant to statute is supposed to be the

  last thing considered. Next, the district court calculated the

  amount and term pursuant to the statutory guideline, incorporating

  the first of the required written findings under section 14-10-



  3 Husband’s opening brief includes a variety of factual assertions
  regarding the income potential of someone who holds a
  phlebotomist license. We cannot consider those assertions, as they
  rely on factual material not provided to the district court. Nor do
  we express any opinion as to whether wife is voluntarily
  underemployed. That decision is for the district court to make after
  considering the relevant evidence and case law. See, e.g., People v.
  Martinez, 70 P.3d 474, 475 (Colo. 2003) (“The income imputation
  inquiry must start with whether the parent is shirking a child
  support obligation.”). Though Martinez was a child support case,
  the analysis of voluntary underemployment is the same in a
  maintenance case. See In re Marriage of Tooker, 2019 COA 83,
  ¶¶ 25-27.

                                    12
  114(3)(a)(I). Finally, the court observed in its oral order that the

  evidence “as well as the additional criteria set out in [section] 14-

  10-114 cause the court to be able to find that the guideline amount

  is the proper amount for spousal maintenance.” In other words, it

  appears that the court gave the guideline amount presumptive

  effect, then looked for but did not find any reason to deviate from

  that amount. This is not the process required by statute.

¶ 23   Accordingly, we reverse the maintenance award and remand

  for the district court to follow the procedure specified by section 14-

  10-114(3), making findings where required and addressing the

  factors relevant to its maintenance determination. The findings

  entered on remand must be sufficient for us to determine the basis

  for the maintenance award. See Gibbs, ¶ 9.

¶ 24   Because maintenance is based on the parties’ financial

  circumstances at the time the order is entered, the district court

  should consider the parties’ current circumstances on remand. See

  In re Marriage of Kann, 2017 COA 94, ¶ 79. For that reason, we

  need not consider husband’s argument that the court improperly

  calculated wife’s income.




                                     13
                       III.   Attorney Fees Sanction

¶ 25   Wife moved to compel husband’s disclosure of bank

  statements, credit card statements, and additional income

  documentation. Her motion sought sanctions under C.R.C.P.

  16.2(e) and attorney fees under C.R.C.P. 37. A few days after filing

  her motion, wife submitted a trial management certificate on her

  own behalf. Wife later submitted an attorney fee affidavit showing

  that “[t]o date,” she had incurred $6681.47 in attorney fees.

¶ 26   After the permanent orders hearing, the court ordered

  husband to pay wife $2500 of attorney fees “for causing [wife] to

  have to file a [m]otion to [c]ompel by providing incomplete

  disclosures and for his failure to participate in the drafting of the

  [t]rial [m]anagement [c]ertificate.” Husband contends that this

  order is an abuse of discretion. We disagree.

¶ 27   Under C.R.C.P. 16.2(e), parties must disclose all information

  material to the resolution of the case, including mandatory

  disclosures such as sworn financial affidavits, personal bank

  statements, and income documentation. Under C.R.C.P. 16.2(h)(2),

  if at least one party is represented by counsel the parties shall

  prepare and file a joint trial management certificate (TMC). The


                                     14
  district court has considerable discretion to impose appropriate

  sanctions if a party fails to comply with the provisions of C.R.C.P.

  16.2. See C.R.C.P. 16.2(e), (j); In re Marriage of Cardona, 321 P.3d

  518, 527 (Colo. App. 2010), aff’d on other grounds, 2014 CO 3.

¶ 28   Under C.R.C.P. 37, a party may move for an order compelling

  disclosure and imposing sanctions. C.R.C.P. 37(a)(4)(A) allows the

  district court to require the party whose conduct necessitated the

  motion to pay to the moving party the reasonable expenses incurred

  in making the motion, including attorney fees.

¶ 29   We will not disturb the district court’s imposition of sanctions

  absent an abuse of discretion. See Cardona, 321 P.3d at 527

  (C.R.C.P. 16.2); Antolovich v. Brown Grp. Retail, Inc., 183 P.3d 582,

  598 (Colo. App. 2007) (C.R.C.P. 37).

¶ 30   Despite husband’s cursory statement that he complied with

  disclosures, the record shows that he provided wife with limited

  financial information, which prompted wife’s motion to compel. In

  addition, husband did not cooperate in drafting the TMC, which the

  court concluded resulted in needlessly incurred expenses. Based

  on this record, we cannot conclude that the district court abused its

  discretion by imposing a sanction.


                                    15
¶ 31   Nor did husband ever challenge the reasonableness of the fee

  award or request a hearing in the district court to test that

  reasonableness. In fact, when submitting his objections to the form

  of the written order, he challenged only the decision to order fees,

  not the amount ordered.4 Thus, any challenge to the

  reasonableness of the fees ordered is not before us. See Metro Nat’l

  Bank v. Roe, 675 P.2d 331, 333 (Colo. App. 1983) (where the

  question of reasonableness of the attorney fees was not raised at

  the trial or hearing, it was not properly an issue on appeal).

¶ 32   Similarly, because it was first raised in the reply brief, we do

  not consider husband’s argument that section 13-17-102(6), C.R.S.

  2019, prohibited the court from entering the sanction because he

  was pro se at the hearing. See In re Marriage of Drexler, 2013 COA

  43, ¶ 24 (reviewing court will not consider issues not raised until

  the reply brief).



  4 Husband’s version of the written order asserted that he had to pay
  his own attorney fees and that both parties should be responsible
  for their own fees. Husband’s argument appears to misunderstand
  the nature of the fee order. Fees were not ordered pursuant to
  section 14-10-119, C.R.S. 2019, which provides for a balancing of
  the parties’ respective financial resources; rather, the fee award was
  a sanction for husband’s misconduct in pretrial disclosures.

                                    16
¶ 33   In any event, husband’s pro se status does not excuse his

  noncompliance with C.R.C.P. 16.2. See Prefer v. PharmNetRx, LLC,

  18 P.3d 844, 850 (Colo. App. 2000) (acting pro se does not excuse a

  party’s noncompliance with discovery rules); see also Rosenberg v.

  Grady, 843 P.2d 25, 26 (Colo. App. 1992) (“A pro se litigant who

  chooses to rely upon his own understanding of legal principles and

  procedures is required to follow the same procedural rules as those

  who are qualified to practice law and must be prepared to accept

  the consequences of his mistakes and errors.”). To be sure,

  C.R.C.P. 16.2 is drafted in a way that requires the parties, not just

  parties with counsel, to comply with its provisions. See, e.g.,

  C.R.C.P. 16.2(b) (requiring the parties, counsel, and the court to

  evaluate the case at all stages); C.R.C.P. 16.2(c)(1)(B) (parties and

  counsel, if any, shall attend the initial status conference); C.R.C.P.

  16.2(h)(1) (unrepresented parties shall file a brief statement

  identifying the disputed issues, witnesses, and exhibits).

                          IV.   Bias or Prejudice

¶ 34   Husband contends that the permanent orders must be

  reversed because the district court’s bias and prejudice against men

  and his religion are evident in its rulings. While we disapprove of


                                    17
  some of the court’s commentary, we disagree that it requires

  reversal.

¶ 35   At the hearing, wife testified that she volunteered at the

  parties’ church during the marriage. However, when wife accepted

  a job offer that would prevent her from continuing to volunteer with

  the church, husband told her not to come back to the church. A

  few days later, husband packed up his belongings from the parties’

  shared apartment and sent a text to wife saying that she had to

  move out by the end of the week. Thereafter, wife testified that

  husband stopped giving her financial assistance, which required

  her to obtain food stamps, stay with friends until she could obtain

  Section 8 housing, and rely on state-paid day care facilities. Wife

  also testified that husband changed his phone number and

  cancelled their child’s health insurance without telling her. Finally,

  wife testified that husband stopped asking about the parties’ child.

¶ 36   Peppered in among the court’s factual findings and legal

  conclusions were the following comments:

              • “The Court is disappointed with Mr. Wright. And quite

                frankly, I’m glad I don’t attend the church that he goes

                to.”


                                    18
• “Mr. Wright caused his child to be without a home

  when he was upset at Ms. Wright, when he took steps

  to have the home given back to whoever owned the

  home. That caused Ms. Wright and that child to have

  to go – I think the kids call it couch surfing. And I just

  think that’s unconscionable. I just think that’s

  unconscionable. I’m disappointed that Mr. Wright, as

  a churchgoing man, would do that to his little girl.”

• “The Court’s position is is [sic] that dads who are

  putting their children’s needs first make sure that the

  other parent has accurate health insurance

  information. And the fact that Mr. Wright chose to

  withhold that is very offensive to the Court, especially

  when he comes in and he’s shedding some tears,

  wanting me to believe that he’s putting his child first,

  when that fact – that’s the second fact that shows that

  he didn’t put the child’s needs first.”

• “You’re not so different from a lot of other dads I’ve

  seen that come into court and claim that they love

  their child and, ‘Oh, the child is the end all and the be

                       19
  all and I would do anything for the child.’ I don’t

  believe them any more than I believe you. Because

  good dads don’t do to their child what you did to your

  child.”

• “I don’t know what to make of this church. I’m just

  glad I don’t go there. Most churches I know support

  family units and support kids and support dads

  involved in kids. And what has been described to me

  today just makes me glad I don’t go to your church.

  And I’d be willing to bet God is disappointed with you,

  too.”

• “Mr. Wright, I am disappointed in you. I’m

  disappointed in you. Your child will not be well served

  by your behavior. And truthfully, I would expect better

  of a churchgoing man.”

• “Mr. Wright, I am so disappointed in you. I’m just

  disappointed. I just hope you don’t continue to behave

  like this. That would not be good for your daughter,

  honestly. And I happen to believe everything you said

  about the importance of dads in kids[’] lives. I know

                      20
               that’s a fact. But not when you’re behaving like a

               knucklehead.”

¶ 37   A judge must be free of all taint of bias and partiality. Watson

  v. Cal-Three, LLC, 254 P.3d 1189, 1192 (Colo. App. 2011); see also

  C.J.C. 2.3(B) (a judge shall not manifest bias or prejudice). But

  prejudice is distinguishable from the sort of personal opinions that

  as a matter of course arise during a judge’s hearing of a cause. See

  Smith v. Dist. Court, 629 P.2d 1055, 1057 (Colo. 1981). Thus,

  “judicial remarks during the course of a trial that are critical or

  disapproving of, or even hostile to, counsel, the parties, or their

  cases, ordinarily do not support a bias or partiality challenge.”

  Liteky v. Unites States, 510 U.S. 540, 555-56 (1994); see also People

  v. Roehrs, 2019 COA 31, ¶ 33 (a judge ordinarily cannot be

  disqualified on the basis of opinions, attitudes, and knowledge

  gained during her participation in judicial proceedings).

¶ 38   We disapprove of the court’s comments about husband’s

  church. However, when read in context with the evidence

  presented at the hearing, the comments do not reflect a bias or

  prejudice about husband’s gender or religion. Instead, the

  comments reflect the court’s opinion, based on the evidence, that


                                     21
  husband made poor decisions to withhold money, parenting time,

  and proper living quarters from the child “[a]ll because he’s upset

  with the mom.” While the tone of these comments and the

  expression of the court’s opinion about husband’s church were ill

  advised, they were based on the evidence the court heard in the

  course of the proceedings and thus do not show an unreasonable or

  unfair bias against husband.

                  V.   Appellate Attorney Fees Request

¶ 39   We deny husband’s request for appellate attorney fees because

  he has failed to cite any legal authority for the request. See C.A.R.

  39.1 (party claiming attorney fees must explain the legal and factual

  basis for an award). Citing the appellate fee rule as the sole legal

  basis for an attorney fees request is not sufficient. See In re

  Marriage of Roddy, 2014 COA 96, ¶ 32. (“A request which merely

  identifies the statute under which fees are requested, without

  stating specific grounds that justify an award of fees, does not

  adequately comply with [Rule 39.1].”).

¶ 40   Husband does not assert that wife’s defense of the appeal

  lacked substantial justification, see section 13-17-102, or that the

  parties’ respective financial resources warrant an award of fees, see


                                    22
  section 14-10-119, C.R.S. 2019. He merely contends that he is

  entitled to fees due to his “having to file an appeal to address the

  abuse of discretion and reversal of spousal support decision, for fair

  and equitable property divisions, debts and bias.” Rule 39.1

  provides the procedural mechanism for this court to award fees “[i]f

  attorney fees are recoverable for the appeal.” The rule does not, by

  itself, provide a substantive entitlement to fees.

¶ 41   We also deny wife’s request for appellate attorney fees under

  C.A.R. 39.1 and section 13-17-102, for what she calls an appeal

  filed without “any good faith legal basis.” Given our disposition, we

  disagree that the appeal is frivolous, groundless, or vexatious.

                             VI.   Conclusion

¶ 42   The portion of the judgment regarding maintenance is

  reversed, and the case is remanded for further proceedings

  consistent with this opinion. In all other respects, the judgment is

  affirmed.

       JUDGE J. JONES and JUDGE FOX concur.




                                    23